Order, Supreme Court, New York County (Geoffrey D. Wright, J.), entered January 27, 2012, which, following an evidentiary hearing, found that respondent/cross-petitioner-respondent Michael Strohbehn was not discharged for cause and is entitled to receive a quantum meruit attorney’s fee in the amount of $109,425.39, unanimously modified, on the facts and in the exercise of discretion, to the extent that the quantum merit at*595torney’s fee is reduced to $72,220, and otherwise affirmed, without costs.
The hearing court’s determination, based largely on its assessment of the credibility of the witnesses, is supported by a fair interpretation of the evidence (see Thoreson v Penthouse Intl., 80 NY2d 490, 495 [1992]). Thus, there is no basis to disturb its finding that Strohbehn was not discharged for cause.
Given Strohbehn’s experience, the difficulty of the case, and the amount of work he and his staff dedicated to the matter prior to and during the first trial, the hearing court providently exercised its “broad discretion” in finding that he is entitled to a quantum meruit attorney’s fee (Matter of Hofmann, 38 AD3d 366, 367 [1st Dept 2007], lv denied 9 NY3d 801 [2007]). However, in the exercise of our discretion, we find that the court gave undue weight to Strohbehn’s contribution to the ultimate result in the case. Therefore, we reduce the attorney’s fee to $72,220.
We have considered appellant’s remaining arguments and find them unavailing.
Concur—Gonzalez, EJ., Sweeny, Richter, Manzanet-Daniels and Clark, JJ.